Exhibit 10(a)



 

 

 

 

 

LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT



 

AMONG



 

SYSTEM ENERGY RESOURCES, INC.,



 

UNION BANK OF CALIFORNIA, N.A.,
as Administrating Bank and Funding Bank,



 

AND THE PARTICIPATING BANKS
NAMED HEREIN



 

 

DATED AS OF



MARCH 3, 2003



LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

, dated as of March 3, 2003, among SYSTEM ENERGY RESOURCES, INC., an Arkansas
corporation (the "Company"), UNION BANK OF CALIFORNIA, N.A., as issuer of the
Letters of Credit (as defined below) (in such capacity, the "Funding Bank"),
UNION BANK OF CALIFORNIA, N.A., as administrating bank (in such capacity, the
"Administrating Bank"), and the banks listed on the signature pages hereof under
the heading "Participating Banks" and the other banks from time to time parties
to this Agreement (each, a "Participating Bank" and, collectively, the
"Participating Banks").



WHEREAS

, the Company entered into two Participation Agreements dated as of December 1,
1988, each among (i) the Company, (ii) Meridian Trust Company and Stephen M.
Carta, for themselves and as Owner Trustees (the "Owner Trustee"), (iii) the
Original Loan Participants, (iv) the GG1A Funding Corporation, as Funding
Corporation, (v) Bankers Trust Company and Stanley Burg, for themselves and as
Indenture Trustees (collectively, the "Indenture Trustee"), and (vi) each of
Public Service Resources Corporation and Lease Management Realty Corporation IV,
as applicable, as Owner Participant (each, an "Initial Owner Participant" and,
collectively, the "Initial Owner Participants") and each relating to the
acquisition of an undivided interest in the Grand Gulf Nuclear Station Unit No.
1 located in Claiborne County, Mississippi ("Unit 1") through a trust for the
benefit of each such Initial Owner Participant (each, a "Participation
Agreement" and, collectively, the "Participation Agreements"), each of which
undivided interest was and continues to be leased to the Company pursuant to a
Facility Lease dated as of December 1, 1988, among the Owner Trustee and the
Company and for the benefit of each such Initial Owner Participant and its
successors, as supplemented by a Lease Supplement dated as of April l, 1989 and
as supplemented by a Lease Supplement dated as of January 1, 1994 (each, a
"Facility Lease" and, collectively, the "Facility Leases");



WHEREAS

, pursuant to the Amended and Restated Reimbursement Agreement, dated as of
December 20, 1999 (as amended, supplemented or otherwise modified from time to
time, the "Existing Reimbursement Agreement"), among the Company, The Bank of
Tokyo-Mitsubishi, Ltd., as funding bank (the "Existing Funding Bank"), Union
Bank of California, N.A., as documentation agent, JPMorgan Chase Bank (as
successor to The Chase Manhattan Bank), as administrating bank, and the
participating banks named therein, the Existing Funding Bank issued to each of
the Owner Participants (as defined in Section 1) an irrevocable letter of credit
substantially in the form of Exhibit A thereto (the "Existing Letters of
Credit");



WHEREAS

, the Company has requested the Funding Bank to issue letters of credit to
replace the Existing Letters of Credit; the Funding Bank is willing, subject to
the terms and conditions of this Agreement, to issue to each Owner Participant a
new irrevocable letter of credit substantially in the form of Exhibit A hereto
(each a "Letter of Credit", and, collectively, the "Letters of Credit").



NOW, THEREFORE,

the Funding Bank, the Administrating Bank, the Participating Banks and the
Company hereby agree as follows:



SECTION 1. Definitions.

(a) Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings assigned thereto in Appendix A hereto. The following
terms, as used herein, have the following respective meanings (such meanings to
be applicable to both the singular and plural forms of the terms defined):



"Administrating Bank" has the meaning set forth in the preamble hereto.

"Aggregate Maximum Credit Amount" means $198,061,427.93.

"Agreement" means this Letter of Credit and Reimbursement Agreement, as the same
may from time to time be amended, supplemented, restated or otherwise modified.

"Alternate Base Rate" means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof, "Prime Rate" shall mean the rate of
interest per annum publicly announced from time to time by the Administrating
Bank in Los Angeles, California as the Union Bank Reference Rate; each change in
the Prime Rate shall be effective on the date such change is announced. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrating Bank may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate. If the Administrating Bank shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrating Bank to obtain sufficient quotations
in accordance with the terms thereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

"Bank" means the Funding Bank or any Participating Bank.

"Board" means the Board of Governors of the Federal Reserve System of the United
States.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York, or Los Angeles, California, are
authorized or required by law to close.

"Cash Collateral Security Agreement" means the Cash Collateral Security
Agreement, dated as of March 3, 2003, by the Company in favor of the
Administrating Bank (for its benefit and the benefit of the Banks),
substantially in the form of Exhibit G, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

"Closing Date" means March 3, 2003.

"Code" means the United States Internal Revenue Code of 1986, as amended, and
the applicable regulations thereunder, as the same may be amended from time to
time.

"Collateral" has the meaning set forth in the Cash Collateral Security
Agreement.

"Company" has the meaning set forth in the preamble hereto.

"Date of Drawing" with respect to a Letter of Credit has the meaning set forth
in such Letter of Credit.

"Date of Early Termination" with respect to a Letter of Credit has the meaning
set forth in such Letter of Credit.

"Date of Issuance" with respect to the Letters of Credit means the date on which
the Letters of Credit are issued upon request of the Company pursuant to Section
7(a) hereof.

"Deemed Loss Event" has the meaning assigned to that term in Appendix A to the
Participation Agreements.

"Disclosure Documents" means the following documents, all of which have been
furnished to the Banks prior to the Closing Date: (i) the Annual Report on Form
10-K with respect to the Company for the year ended December 31, 2001; and (ii)
the Quarterly Report on Form 10-Q with respect to the Company for the quarter
ended September 30, 2002.

"Dollars" or "$" means lawful money of the United States of America.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"Event of Default" means, unless otherwise specified, an event defined as an
Event of Default under the Facility Leases.

"Event of Loss" has the meaning assigned to that term in Appendix A to the
Participation Agreements.

"Existing Funding Bank" has the meaning set forth in the preamble hereto.

"Existing Letters of Credit" has the meaning set forth in the preamble hereto
and include (i) Irrevocable Transferable Letter of Credit No. 165-LCS-351108, in
the stated amount of $36,061,469.99, in favor of Textron Financial Corporation,
and (ii) Irrevocable Transferable Letter of Credit No. 165-LCS-351107, in the
stated amount of $156,885,463.65, in favor of RCMC I, Inc., in each case issued
by the Existing Funding Bank on December 20, 1999.

"Existing Reimbursement Agreement" has the meaning set forth in the preamble
hereto.

"Facility Leases" has the meaning set forth in the preamble hereto.

"Federal Funds Effective Rate" means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrating Bank
from three Federal funds brokers of recognized standing selected by it.

"Financing Documents" means, unless otherwise specified, the Collateral Trust
Indenture and the Underwriting Agreement.

"Funding Bank" has the meaning set forth in the preamble hereto.

"Grand Gulf" means the Grand Gulf Nuclear Station located in Claiborne County,
including Unit 1.

"Holding Company Act" means the Public Utility Holding Company Act of 1935, as
amended.

"Indenture Event of Default" has the meaning assigned to that term in Appendix A
to the Participation Agreements.

"Letter of Credit" has the meaning set forth in the preamble hereto.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

"Maximum Available Credit Amount" with respect to any Letter of Credit means, at
any date, the then Maximum Available Credit Amount, as defined in such Letter of
Credit.

"Maximum Credit Amount" with respect to any Letter of Credit means, at any date,
the then Maximum Credit Amount, as defined in such Letter of Credit.

"Maximum Drawing Amount" with respect to a Letter of Credit means, at any date,
the then Maximum Drawing Amount, as defined in such Letter of Credit.

"Notice of Drawing" means a notice substantially in the form of Exhibit B
hereto.

"Owner Participant" means RCMC I, Inc. (formerly known as RCMC Del., Inc.),
assignee in interest of Resources Capital Management Corporation, assignee in
interest of Public Service Resources Corporation and/or Textron Financial
Corporation, assignee in interest of Lease Management Realty Corporation IV, as
the case may be, and their respective permitted successors and assigns.

"Owner Trustee" has the meaning set forth in the preamble hereto.

"Participant" has the meaning set forth in Section 23(a) hereof.

"Participating Banks" means the banks whose names are listed on the signature
pages hereof under the heading "Participating Banks" and any other financial
institution that shall have become a party hereto pursuant to an assignment and
assumption agreement executed and delivered pursuant to Section 23(b), each
being a "Participating Bank".

"Participation Agreements" has the meaning set forth in the preamble hereto.

"Participation Fee" has the meaning set forth in Section 3 hereof.

"Participation Percentage" with respect to a Participating Bank means the
percentage set forth opposite such Participating Bank's name in Schedule 1
hereto or, in the case of a Participating Bank party to an assignment and
assumption agreement executed and delivered to the Administrating Bank pursuant
to Section 23(b), the percentage set forth opposite such Participating Bank's
name in such assignment and assumption agreement.

"Participation Transfer Date" has the meaning set forth in Section 5(c) hereof.

"Participation Transfer Period" has the meaning set forth in Section 5(c)
hereof.

"Person" means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

"Prepayment Event" has the meaning set forth in Section 13 hereof.

"Reimbursement Default" means any event or condition which constitutes a
Reimbursement Event of Default or which with the giving of notice or the lapse
of time or both would, unless cured or waived, become a Reimbursement Event of
Default.

"Reimbursement Event of Default" has the meaning set forth in Section 13 hereof.

"Required Banks" means at any time Participating Banks whose aggregate
Participation Percentages are equal to at least 66-2/3% at such time.

"SEC" means the Securities and Exchange Commission of the United States of
America or any successor agency.

"Stated Expiration Date" means March 3, 2006.

"Subsidiary" means with respect to any Person (herein referred to as the
"parent"), any corporation, association or other business entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held or (b) which is, at the time any determination is made,
otherwise controlled (by contract or agreement or otherwise) by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

"Tax" and "Taxes" have the meanings set forth in Section 4(e) hereof.

"Termination Date" with respect to any Letter of Credit means the earliest of
(A) 10:00 a.m. (New York time) on the Date of Early Termination (as defined in
such Letter of Credit) applicable to such Letter of Credit, (B) 5:00 p.m. (New
York time) on the date on which the Owner Participant to which such Letter of
Credit is issued surrenders such Letter of Credit for cancellation to the
Funding Bank as provided therein, (C) 5:00 p.m. (New York time) on the date on
which the Funding Bank pays a Final Draw (as defined in such Letter of Credit),
and (D) either (I) if a draft and certificate, all in strict conformity with the
terms and conditions of such Letter of Credit, are presented after 10:00 a.m.
(New York time) but prior to 5:00 p.m. (New York time) on the Stated Expiration
Date, 5:00 p.m. (New York time) on the Business Day following the Stated
Expiration Date, or otherwise (II) 5:00 p.m. (New York time) on the Stated
Expiration Date.

"Transaction Documents" means this Agreement, the Participation Agreements, the
Indentures, the Notes, the Facility Leases, the Letters of Credit and the Cash
Collateral Security Agreement.

"Transferred Amount" has the meaning set forth in Section 5(c) hereof.

"Unit 1" has the meaning specified in the preamble hereto.

(b) The definitions in Section 1 shall apply equally to both the singular and
plural forms of the terms defined. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted in accordance with generally
accepted accounting principles, and all accounting determinations with respect
to any Person required to be made hereunder shall be made, and all financial
statements of any Person required to be delivered hereunder shall be prepared,
in accordance with generally accepted accounting principles as in effect from
time to time, applied on a basis consistent (except for changes concurred in by
such Person's independent public accountants) with the most recent audited
consolidated financial statements of such Person and its Subsidiaries delivered
to the Banks. As used herein, the words "include", "includes", and "including"
shall be deemed to be followed by the phrase "without limitation".

SECTION 2. Reimbursement.

(a) Reimbursement by Company. The Company hereby agrees to pay to the Funding
Bank not later than 1:00 p.m., New York City time, on or prior to the fifth
Business Day following the Business Day on which the Funding Bank shall pay any
amount under a Letter of Credit pursuant to any draft, but only after so paid by
the Funding Bank, (i) a sum equal to such amount so paid by the Funding Bank
plus (ii) if the Company does not pay the Funding Bank such sum in full by 1:00
p.m., New York City time, on the same Business Day on which the Funding Bank
shall have made such payment, interest on any amount remaining unpaid by the
Company to the Funding Bank under clause (i) above, from the date on which the
Funding Bank shall have paid such amount under such Letter of Credit until
payment in full, at an interest rate per annum equal to the Alternate Base Rate
in effect from time to time.



(b) Application of Payments. Any payment made by the Company pursuant to
subsection (a) above of less than all amounts owed to the Funding Bank pursuant
thereto shall be applied first to interest owed pursuant thereto and second to
the amount of the unreimbursed drawings under the Letters of Credit; provided,
however, that if, at the time of any payment made by the Company pursuant to
subsection (a) above, there shall be amounts due from the Company pursuant to
subsection (a) above with respect to more than one Letter of Credit, such
payment shall be applied to all such Letters of Credit pro rata (in the
above-mentioned order of priority) in accordance with the proportion that the
aggregate amount due from the Company pursuant to subsection (a) above with
respect to each such Letter of Credit bears to the aggregate amount due from the
Company pursuant to subsection (a) above with respect to all such Letters of
Credit.

(c) Default Interest. Any amounts payable by the Company hereunder that are not
paid when due shall (to the fullest extent permitted by law) bear interest, from
the date when due until paid in full, at the Alternate Base Rate plus 2% per
annum, payable on demand.

(d) Evidence of Indebtedness. Each Bank shall maintain, in accordance with its
usual practice, an account or accounts evidencing the indebtedness of the
Company resulting from each drawing under a Letter of Credit and the amounts of
principal and interest payable and paid from time to time to such Bank
hereunder.

SECTION 3. Fees.

The Company agrees to pay to the Administrating Bank (a) for the account of each
Participating Bank, a fee with respect to each Letter of Credit (a
"Participation Fee") equal to 0.125% per annum of the product of (i) such
Participating Bank's Participation Percentage and (ii) the Maximum Drawing
Amount applicable to such Letter of Credit, from and including the Date of
Issuance of such Letter of Credit to but excluding the Termination Date of such
Letter of Credit, payable quarterly in arrears on each April 15, July 15,
October 15 and January 15 (commencing April 15, 2003), and on such Termination
Date; and (b) for the account of the Administrating Bank, fees computed and
payable in accordance with the terms of the letter agreement, dated the date
hereof, between the Administrating Bank and the Company. Upon receipt from the
Company of fees payable in accordance with the provisions of clause (a) above,
the Administrating Bank agrees to promptly pay to the account of each
Participating Bank the fees paid to it for the account of such Participating
Bank pursuant to such clause (a).



SECTION 4. Change in Circumstances.

(a) If, after the date hereof, any Bank shall have determined that the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against letters of credit issued by or participated in or assets of, or deposits
with or for the account of, any Bank or shall impose on any Bank any other
condition regarding this Agreement or the Letters of Credit and the result of
the foregoing shall be to increase the cost to such Bank of issuing, maintaining
or participating in any of the Letters of Credit or any drawing thereunder
(which increase in cost shall be the result of such Bank's reasonable allocation
of the aggregate of such cost increases resulting from such events), then,
within 15 days after demand by such Bank, the Company agrees to pay to such Bank
all additional amounts that are necessary to compensate such Bank for such
increased cost incurred by such Bank.



(b) If any Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled "International Convergence of Capital Measurement and Capital
Standards" (the "Basle Report"), or the adoption after the date hereof of any
other law, rule, regulation or guideline regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or any lending office of any Bank) or any Bank's holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Bank's capital
or on the capital of such Bank's holding company, if any, as a consequence of
this Agreement or under or in connection with any Letter of Credit to a level
below that which such Bank or such Bank's holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Bank's policies and the policies of such Bank's holding company with respect to
capital adequacy) by an amount deemed by such Bank to be material, then, within
15 days after demand by such Bank, the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank or such Bank's holding
company for any such reduction suffered. Notwithstanding the foregoing, any
risk-based capital standard adopted and publicly announced prior to the Closing
Date (regardless of the date on which compliance with such standard is
required), shall not be considered a basis for imposing additional costs on the
Company under this subsection (b).

(c) The Company agrees that all payments made by the Company hereunder to any
Bank shall be made free and clear of, and without reduction for or on account
of, any stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, restrictions or conditions of any nature whatsoever
hereafter imposed, levied, collected, withheld or assessed by any country (or by
any political subdivision or taxing authority thereof or therein), except for
franchise taxes and changes in the rate of tax on the overall net income of the
Banks (such nonexcluded taxes being called "Tax" or "Taxes"). If any Taxes are
required to be withheld from any amounts payable by the Company to any Bank, the
Company agrees that the amounts so payable to such Bank shall be increased to
the extent necessary to yield to such Bank (after payment of all Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided that the Company shall not be obligated to
pay such amounts for the benefit of such Bank with respect to any period in
which such Bank has failed (x) to file any form or certificate that it was
entitled to file which would have exempted such Bank from such Taxes or (y) to
take other action which would entitle such Bank to an exemption from such Taxes,
if such action would not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to it. Whenever any Tax is paid by the Company, as promptly as
possible thereafter, the Company shall send the applicable Bank a receipt or
other evidence of payment thereof.

(d) A certificate as to the nature of the occurrence giving rise to, and the
calculation of, compensation to the Funding Bank, a Participating Bank or a
Participant pursuant to subsections (a) and (b) of this Section 4 shall be
submitted by the Funding Bank, such Participating Bank or such Participant to
the Administrating Bank. Such certificate shall be submitted by the
Administrating Bank to the Company and shall be conclusive evidence (absent
demonstrable error) as to the amount thereof. Each such certificate shall
provide the identity of the Funding Bank, such Participating Bank or such
Participant.

(e) The Company agrees that each Participating Bank and each Participant shall
have the same rights and obligations under this Section 4 with respect to its
respective participation to the same extent as if such Participating Bank or
Participant were named instead of the Funding Bank in this Section 4.

(f) In the event any Participating Bank gives a notice with respect to it or any
of its Participants pursuant to Section 4(d) hereof, the Company may require, at
its expense, such Bank to assign all its Participation Percentage of the Letters
of Credit and all its rights and obligations hereunder to a financial
institution specified by the Company (a "Substitute Bank"); provided that (i)
such assignment shall not conflict with or violate any law, rule or regulation
or order of any court or other governmental agency or instrumentality, (ii) the
Company shall have received the written consent of the Funding Bank and the
Administrating Bank (which consent, in the case of the Administrating Bank,
shall not unreasonably be withheld) to such assignment and (iii) the Company
shall have paid to such assignor Bank all monies accrued and owing hereunder to
it. The Substitute Bank shall execute a counterpart of this Agreement and such
additional amendments, agreements, instruments and documents as may be
reasonably requested by the Administrating Bank.

(g) In the event the Funding Bank gives a notice with respect to itself pursuant
to Section 4(d) hereof, the Company may replace such Funding Bank with a
financial institution specified by the Company (a "Substitute Funding Bank");
provided that (i) such replacement shall not conflict with or violate any law,
rule or regulation or order of any court or other government agency or
instrumentality, (ii) the Company shall have received the written consent of the
Owner Trustee and the Owner Participants to such substitution, and the Company
shall have taken all other applicable actions required under the Transaction
Documents, and (iii) the Company shall have paid to the Funding Bank all monies
accrued and owing hereunder to it. The Substitute Funding Bank shall execute a
counterpart of this Agreement and such additional amendments, agreements,
instruments and documents as may be reasonably requested by the Administrating
Bank.

SECTION 5. Participations.

(a) By the issuance of a Letter of Credit and without any further action on the
part of the Funding Bank or any Participating Bank in respect thereof, the
Funding Bank shall be deemed to have granted to each Participating Bank, and
each Participating Bank hereby shall be deemed to have acquired from the Funding
Bank, a participation in such Letter of Credit equal to such Participating
Bank's Participation Percentage of the Maximum Credit Amount of such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Participating Bank hereby absolutely
and unconditionally agrees to pay to the Funding Bank, in accordance with this
Section 5, such Participating Bank's Participation Percentage of each payment
made by the Funding Bank of a draft under a Letter of Credit. Upon payment of a
draft under a Letter of Credit, the Funding Bank shall promptly give telephonic
notice (to be followed by delivery by telecopy of a Notice of Drawing) to each
Participating Bank of the date and amount of such payment. If such Notice of
Drawing is received by a Participating Bank after 12:30 p.m. (New York time)
such notice shall be deemed to have been received on the next Business Day. With
respect to each Participating Bank, promptly upon receipt of such Notice of
Drawing but in any event no later than 3:00 p.m. (New York time) on the date on
which such Participating Bank shall have received or shall be deemed to have
received such Notice of Drawing from the Funding Bank, such Participating Bank
shall pay to the Funding Bank an amount equal to the product of (A) such
Participating Bank's Participation Percentage and (B) the amount of the payment
made by the Funding Bank on such draft; provided, however, that, with respect to
the payment of any draw on a Letter of Credit, the Funding Bank shall not
require such Participating Bank to pay (exclusive of interest) an amount greater
than the product of (x) such Participating Bank's Participation Percentage and
(y) the lesser of (m) the Maximum Available Credit Amount of such Letter of
Credit immediately prior to adjustment for payment by the Funding Bank of such
draw and (n) the Maximum Drawing Amount of such Letter of Credit immediately
prior to adjustment of the Maximum Drawing Amount of such Letter of Credit for
payment by the Funding Bank of such draw; provided further, that each
Participating Bank shall not be obligated to make any payment to the Funding
Bank pursuant to this subsection (a) with respect to any wrongful payment under
any Letter of Credit as a result of the gross negligence or willful misconduct
of the Funding Bank. If payment of the amount due pursuant to the preceding
sentence from a Participating Bank is received by the Funding Bank after 3:00
p.m. (New York time) on the date it is due, such Participating Bank agrees to
pay to the Funding Bank along with its payment of the amount due pursuant to the
preceding sentence, interest on such amount at a rate per annum equal to (i) for
the period from and including the Business Day such payment is due to but
excluding the next succeeding Business Day, the Federal Funds Effective Rate and
(ii) for the period from and including the Business Day next succeeding the date
such payment is due to but excluding the date such amount is paid in full, the
Alternate Base Rate plus 2%. The Funding Bank agrees to give prompt written
notice to a Participating Bank if the Funding Bank does not receive the payment
required by this subsection (a) from such Participating Bank on the date on
which such payment was due from such Participating Bank. Any action taken or
omitted to be taken (other than at the direction of the Participating Banks)
which has the effect of extending a Letter of Credit beyond its Termination Date
shall constitute gross negligence of the Funding Bank and shall release each
Participating Bank from its obligation set forth in this subsection (a) to
reimburse the Funding Bank for the payment of a drawing on such Letter of
Credit.



(b) Each Participating Bank acknowledges and agrees that its obligation to make
the payments specified in Section 5(a) hereof and the right of the Funding Bank
to receive the same, in the manner specified therein, are absolute and
unconditional (except as set forth in said Section 5(a)) and shall not be
affected by any circumstances whatsoever, including, without limitation (i) the
occurrence and continuance of any Event of Default under any of the Facility
Leases, (ii) any Reimbursement Default or Prepayment Event hereunder, (iii) any
breach or default by the Company, the Administrating Bank or any Participating
Bank hereunder, (iv) any lack of validity or enforceability of any Letter of
Credit, this Agreement, any of the other Transaction Documents or any of the
Financing Documents, (v) any amendment or waiver of or any consent to departure
from the Letters of Credit, this Agreement, any of the other Transaction
Documents or any of the Financing Documents; (vi) the existence of any claim,
setoff, defense or other right which the Participating Banks may have at any
time against the Company, the Owner Participants or the Owner Trustee (or any
persons for whom any of the foregoing may be acting), the Funding Bank, the
Administrating Bank, any other Participating Bank, or any other Person, whether
in connection with this Agreement, the other Transaction Documents, the
Financing Documents or any other documents contemplated hereby or thereby or any
unrelated transactions; provided, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim; (vii)
any statement or other document presented under the Letters of Credit proving to
be forged, fraudulent, invalid, or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect whatever; (viii) payment by
the Funding Bank under any Letter of Credit against presentation of a draft or a
certificate which does not comply with the terms of such Letter of Credit; or
(ix) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing; provided, however, that with regard to this Section 5(b),
the Participating Banks shall have no obligation to make, and the Funding Bank
shall have no right to receive, payments that result from the gross negligence
or wilful misconduct of the Funding Bank.

(c) Upon receipt of a payment from the Company pursuant to Section 2 hereof, the
Funding Bank or the Administrating Bank (as the case may be) shall promptly
transfer to each Participating Bank such Participating Bank's pro rata share
(determined in accordance with such Participating Bank's Participation
Percentage) of such payment based on such Participating Bank's pro rata share
(determined as aforesaid) of amounts paid pursuant to Section 5(a) hereof, and
not previously reimbursed by the Company pursuant to Section 2 hereof, provided,
however, that if a Participating Bank shall fail to pay to the Funding Bank any
amount required by Section 5(a) hereof on the Business Day following the date on
which such payment was due from such Participating Bank and the Company shall
not have reimbursed the Funding Bank for such amount pursuant to Section 2
hereof (such unreimbursed amount being hereinafter referred to as the
"Transferred Amount"), the Funding Bank shall be deemed to have purchased, on
such following Business Day (a "Participation Transfer Date") from such
Participating Bank, a participation in such Transferred Amount and shall be
entitled, for the period from and including the Participation Transfer Date to
the earlier of (i) the date on which the Company shall have reimbursed the
Funding Bank for such Transferred Amount and (ii) the date on which such
Participating Bank shall have reimbursed the Funding Bank for such Transferred
Amount (the "Participation Transfer Period"), to the rights, privileges and
obligations of a "Participating Bank" under this Agreement with respect to such
Transferred Amount; provided further, that if, at any time after the occurrence
of a Participation Transfer Date with respect to any Participating Bank and
prior to the reimbursement by such Participating Bank of the Funding Bank with
respect to the related Transferred Amount pursuant to subsection (a) above, the
Funding Bank shall receive any payment from the Company pursuant to Section 2
hereof, the Funding Bank shall not be obligated to pay any amounts to such
Participating Bank, and the Funding Bank shall retain such amounts (including,
without limitation, interest payments due from the Company pursuant to Section 2
hereof) for its own account as a Participating Bank; provided that all such
amounts shall be applied in satisfaction of the unpaid amounts (including,
without limitation, interest payments due from such Participating Bank pursuant
to Section 5(a) hereof) due from such Participating Bank with respect to such
Transferred Amount; and, provided further, that if, at any time after the
occurrence of a Participation Transfer Date with respect to any Participating
Bank and prior to the reimbursement of the Funding Bank by such Participating
Bank or the Company, such Participating Bank shall have (i) voluntarily
dissolved, (ii) appointed a receiver, (iii) suffered the appointment of a
receiver who takes possession of its books, records and assets, commences to
collect all dues and claims and to sell all property of such Participating Bank,
or (iv) suffered the appointment of a conservator, the Funding Bank shall
thereafter be entitled to retain such participation for its own account. All
payments due to the Participating Banks from the Funding Bank pursuant to this
subsection (c) shall be made to the Participating Banks if, as, and to the
extent possible, when the Funding Bank receives payments in respect of drawings
under the Letters of Credit pursuant to Section 2 hereof, and in the same funds
in which such amounts are received; provided that if any Participating Bank to
whom the Funding Bank is required to transfer any such payment (or any portion
thereof) pursuant to this subsection (c) does not receive such payment (or
portion thereof) prior to 3:00 p.m. (New York time) on the Business Day on which
the Funding Bank received such payment from the Company (which payment, if
received by the Funding Bank after 2:00 p.m. (New York time) on any Business
Day, shall be deemed, for the purposes of this proviso, to have been received on
the next succeeding Business Day), the Funding Bank agrees to pay to such
Participating Bank, along with its payment of the portion of such payment due to
such Participating Bank, interest on such amount at a rate per annum equal to
(i) for the period from and including such Business Day to but excluding the
next succeeding day, the Federal Funds Effective Rate and (ii) for the period
from and including the date next succeeding such Business Day to but excluding
the date such amount is paid in full, the Alternate Base Rate plus 2%. If, in
connection with any case or other proceeding seeking liquidation, reorganization
or other relief with respect to the Company or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect, the Funding Bank
shall be required to return to the Company, or to any trustee, receiver,
liquidator, custodian or other similar official all or any portion of such
payments or interest, each Participating Bank shall, upon demand of the Funding
Bank, forthwith return to the Funding Bank any amounts transferred to such
Participating Bank by the Funding Bank in respect thereof pursuant to this
subsection (c).

(d) The Funding Bank will exercise and give the same care and attention to the
Letters of Credit as it gives to its other letters of credit and similar
obligations, and each Participating Bank agrees that the Funding Bank's sole
liability to each Participating Bank shall be (i) to distribute promptly, as and
when received by the Funding Bank, and in accordance with the provisions of
subsection (c) above, such Participating Bank's pro rata share (determined in
accordance with such Participating Bank's Participation Percentage) of any
payments to the Funding Bank by the Company pursuant to Section 2 hereof in
respect of drawings under the Letters of Credit, (ii) to exercise or refrain
from exercising any right or to take or to refrain from taking any action under
this Agreement or any Letter of Credit as may be directed in writing by the
Required Banks (or such higher percentage of Banks as may be otherwise expressly
required under this Agreement) or the Administrating Bank acting on behalf of
such Banks and (iii) as otherwise expressly set forth herein. The Funding Bank
shall not be liable for any action taken or omitted at the request or with
approval of the Required Banks or of the Administrating Bank acting on behalf of
the Required Banks or for the nonperformance of the obligations of any other
party under this Agreement, any of the other Transaction Documents, any of the
Financing Documents or any other document contemplated hereby or thereby.
Without in any way limiting any of the foregoing, the Funding Bank may rely upon
the advice of counsel concerning legal matters and upon any written
communication or any telephone conversation which it believes to be genuine or
to have been signed, sent or made by the proper person and shall not be required
to make any inquiry concerning the performance by the Company, the Owner
Trustee, any Owner Participant or any other Person, of any of their respective
obligations and liabilities under or in respect of this Agreement, the other
Transaction Documents, the Financing Documents or any other documents
contemplated hereby or thereby. The Funding Bank shall not have any obligation
to make any claim, or assert any Lien, upon any property held by the Funding
Bank or assert any offset thereagainst; provided that the Funding Bank shall, if
so directed by the Required Banks or the Administrating Bank acting on behalf of
the Required Banks, have an obligation to make a claim, or assert a Lien, upon
property held by the Funding Bank in connection with this Agreement or assert an
offset thereagainst. The Funding Bank may accept deposits from, make loans or
otherwise extend credit to, and generally engage in any kind of banking or trust
business with the Company or any of its Affiliates, or any other Person, and
receive payment on such loans or extensions of credit and otherwise act with
respect thereto freely and without accountability in the same manner as if this
Agreement and the transactions contemplated hereby were not in effect. Without
limiting any of the foregoing, the Funding Bank agrees that (x) it will not give
notice of a Date of Early Termination under a Letter of Credit without a writing
executed by the Required Banks or executed by the Administrating Bank on behalf
of the Required Banks directing it to give such notice (which writing shall
specify the Date of Early Termination to be given in such notice) and (y) if a
Reimbursement Event of Default or Prepayment Event has occurred and is
continuing, upon receipt of such a writing, it will give such notice as provided
in such Letter of Credit.

(e) The Funding Bank makes no representation and shall have no responsibility
with respect to: (i) the genuineness, legality, validity, binding effect or
enforceability of this Agreement, any of the other Transaction Documents, any of
the Financing Documents or any other documents contemplated hereby or thereby;
(ii) the truthfulness and accuracy of any of the representations contained in
this Agreement, any of the other Transaction Documents, any of the Financing
Documents or any other documents contemplated hereby or thereby; (iii) the
collectability of any amounts due under this Agreement; (iv) the financial
condition of the Company or any other Person; and (v) any act or omission of any
Owner Participant with respect to its use of any Letter of Credit. Each
Participating Bank acknowledges and agrees that such Participating Bank has
been, and will continue to be, solely responsible for making its own independent
appraisal of and investigation into the financial condition, affairs, status and
nature of the Company and for making its own credit decision in taking or not
taking any action, including, without limitation, entering into this Agreement.

(f) To the extent that the Funding Bank is not reimbursed and indemnified by the
Company under Section 20, Section 21 or Section 22 hereof, each Participating
Bank severally agrees to reimburse and indemnify the Funding Bank on demand, pro
rata in accordance with such Participating Bank's Participation Percentage, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Funding Bank, in any way relating to or arising out of the Letters of Credit or
this Agreement, or any action taken or omitted by the Funding Bank under or in
connection with this Agreement or the Letters of Credit; provided, however, that
such Participating Bank shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Funding Bank's gross negligence or
wilful misconduct or from the Funding Bank's failure to refrain from exercising
or to exercise any right or to refrain from taking or to take any action under
this Agreement or the Letters of Credit, as directed in writing by the Required
Banks or by the Administrating Bank acting on behalf of the Required Banks; and
provided further that such Participating Bank shall not be liable to the Funding
Bank or any other Participating Bank for the failure of the Company to reimburse
the Funding Bank or any other Participating Bank for any drawing made under a
Letter of Credit, with respect to which such Participating Bank has paid the
Funding Bank such Participating Bank's pro rata share (determined in accordance
with such Participating Bank's Participation Percentage), or for the Company's
failure to pay interest thereon. Each Participating Bank's obligations under
this subsection (f) shall survive the termination of this Agreement and the
Letters of Credit. Nothing in this subsection (f) is intended to limit any
Participating Bank's reimbursement obligation contained in subsection (a) above.

(g) Each Participating Bank agrees that it will promptly (i) notify the
Administrating Bank of any occurrence giving rise to a right to compensation to
such Participating Bank pursuant to Section 4 hereof and (ii) submit to the
Administrating Bank a certificate detailing such occurrence giving rise thereto
and the calculation of the amount of compensation with respect thereto. The
Administrating Bank agrees to present promptly such certificate to the Company
in accordance with Section 4 hereof.

(h) Each Participating Bank agrees that if it should receive any amount in
respect of its participation other than from the Funding Bank or the
Administrating Bank (as the case may be) pursuant to subsection (c) above and
other than as contemplated by Section 3, Section 4, Section 17(a), Section 21,
or Section 22 hereof, such Participating Bank will remit all of the same to the
Administrating Bank to distribute to the Participating Banks pro rata in
accordance with their Participation Percentages.

SECTION 6. Payments.

(a) All payments by the Company or the Participating Banks to the Funding Bank
pursuant to this Agreement shall be made in lawful currency of the United States
and in immediately available funds to the Funding Bank's account maintained with
the Administrating Bank for such purpose, or to such other account as the
Funding Bank shall notify the Company and each Participating Bank in writing.
All payments by the Funding Bank, the Company, or the Administrating Bank to a
Participating Bank shall be made in lawful currency of the United States and in
immediately available funds at the address of such Participating Bank set forth
below the name of such Participating Bank on the signature pages hereof, or at
such other address as any Participating Bank shall notify each of the Funding
Bank, the Company, and the Administrating Bank in writing. All payments by the
Company or the Banks to the Administrating Bank pursuant to this Agreement shall
be made in lawful currency of the United States and in immediately available
funds at the address of the Administrating Bank set forth below its name on the
signature pages hereof, or at such other address as the Administrating Bank
shall notify the Company and each Bank in writing.



(b) Whenever any payment under this Agreement shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day, and any interest payable thereon shall be payable for
such extended time at the specified rate.

(c) Interest payable under Sections 2(a), 2(c), 5(a) and 5(c) hereof and the
fees payable under Section 3 hereof shall be computed on the basis of a year of
365 or 366 days (as applicable) and paid for the actual number of days elapsed
(including the first day but excluding the last day).

(d) Except as otherwise expressly provided in Section 3, 4 or 5 hereof, all
payments hereunder from the Company to the Participating Banks, from the Funding
Bank or the Administrating Bank to the Participating Banks, from the
Participating Banks to the Funding Bank and from the Participating Banks to the
Administrating Bank shall be made pro rata among the Participating Banks in
accordance with the Participation Percentages of such Participating Banks.

SECTION 7. Issuance of the Letters of Credit

; Conditions Precedent to Issuance. (a) Subject to satisfaction of the
conditions precedent set forth in subsections (b), (c) and (d) of this Section
7, the Funding Bank shall issue the Letters of Credit to the beneficiaries in
the amounts set forth in Schedule 2 hereto (which amounts in the aggregate do
not exceed the Aggregate Maximum Credit Amount) on the date set forth in the
notice referred to in Section 7(b)(xiv) hereof (such date or such later date on
which the conditions precedent are satisfied and such Letters of Credit are
issued being herein called the "Date of Issuance" of the Letters of Credit). All
of such Letters of Credit shall be issued simultaneously. Each Letter of Credit
shall be effective on its Date of Issuance and shall expire on the Termination
Date applicable to such Letter of Credit.



(b) As a condition precedent to the issuance of each Letter of Credit, the
Administrating Bank and each Bank shall have received on or before the Date of
Issuance of the Letters of Credit the following, each dated such date except as
described in the last paragraph of this subsection (b), in form and substance
satisfactory to each Bank:

(i) an opinion of Thelen Reid & Priest LLP, as New York counsel to the Company,
substantially in the form of Exhibit C hereto;

(ii) an opinion of Wise Carter Child & Caraway, Professional Association, as
Mississippi counsel to the Company, substantially in the form of Exhibit D
hereto;

(iii) an opinion of Friday, Eldredge & Clark, LLP, as Arkansas counsel to the
Company, substantially in the form of Exhibit E hereto;

(iv) an opinion of Hughes Hubbard & Reed LLP, special counsel for the Funding
Bank, substantially in the form of Exhibit F hereto;

(v) copies of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance by the Company of this
Agreement and each of the other Transaction Documents to which the Company is a
party, certified by the Secretary or an Assistant Secretary of the Company
(which certificate shall state that such resolutions are in full force and
effect on the Date of Issuance of the Letters of Credit and have not been
modified, rescinded or amended since the date of adoption thereof);

(vi) certified copies of all approvals, authorizations, orders or consents of,
or notices to or registrations with, any governmental body or agency required
for the Company to execute, deliver and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and of all
such approvals, authorizations, orders, consents, notices or registrations
required to be obtained or made prior to the Date of Issuance of the Letters of
Credit in connection with the transactions contemplated by any of the
Transaction Documents or any of the Financing Documents to which the Company is
a party;

(vii) a certificate as to the good standing of the Company, as of a recent date,
from (A) the Secretary of State of the State of Arkansas and (B) the Secretary
of State of the State of Mississippi;

(viii) (i) a certificate of the Secretary or Assistant Secretary of the Company
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Company as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (v) above, (B) that (x)
attached thereto is a true and complete copy of the articles of incorporation,
including all amendments thereto, of the Company and (y) that such articles of
incorporation have not been amended since the date of the last amendment
thereto, and (C) as to the incumbency and specimen signature of each officer
executing this Agreement, the Cash Collateral Security Agreement or any other
document or certificate delivered in connection herewith on behalf of the
Company; and (ii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (i) above.

(ix) the Cash Collateral Security Agreement, duly executed by the Company;

(x) a copy of each Disclosure Document;

(xi) each of the Existing Letters of Credit, each together with a surrender
certificate in the form of Exhibit 7 thereto duly executed by a duly authorized
representative of the applicable Owner Participant;

(xii) evidence that all obligations of the Company under the Existing
Reimbursement Agreement have been satisfied in full and that the Existing
Reimbursement Agreement has been terminated;

(xiii) such other documents, instruments, approvals (and, if requested by any
Bank, certified duplicates of executed copies thereof) or opinions as any Bank
may reasonably request in writing; and

(xiv) a written notice with respect to each Letter of Credit of the proposed
Date of Issuance of such Letter of Credit signed by the Company and the Owner
Participant to which such Letter of Credit shall be issued.

The parties hereto acknowledge that (1) the resolutions of the Board of
Directors of the Company described in clause (v) of this subsection (b) with
respect to the Participation Agreements, the Indentures, the Notes and the
Facility Leases and (2) all approvals, consents and other documents described in
clause (vi) of this subsection (b) with respect to the Participation Agreements,
the Indentures, the Notes, the Facility Leases and the Financing Documents were
previously delivered in 1988 to the banks party to the Reimbursement Agreement,
dated as of December 1, 1988, among the Company, Chemical Bank, as
administrating bank, The Fuji Bank, Limited, as funding bank, and the
participating banks named therein, and that such documents will not be required
to be redelivered in connection with this Agreement.

(c) The following statements shall be true and correct on the Date of Issuance
of the Letters of Credit and the Administrating Bank and each Bank shall have
received on such Date of Issuance a certificate signed by a duly authorized
officer of the Company dated such Date of Issuance, stating that:

(i) the representations and warranties contained in Section 10 hereof and in
Section 8 of the Cash Collateral Security Agreement are true and correct on and
as of such Date of Issuance as though made on and as of such date; and

(ii) no Reimbursement Default, Prepayment Event, Event of Default, Indenture
Event of Default, Event of Loss or Deemed Loss Event shall have occurred and be
continuing and no Reimbursement Default, Prepayment Event, Event of Default,
Indenture Event of Default, Event of Loss or Deemed Loss Event shall result from
the issuance of the Letters of Credit.

(d) On or before the Date of Issuance of the Letters of Credit:

(i) each of the Transaction Documents shall have been duly authorized and
executed by the respective parties thereto and shall be in full force and
effect;

(ii) the Administrating Bank shall have received executed copies (or duplicates
thereof) of each of the Transaction Documents, each of which shall be in form
and substance satisfactory to the Administrating Bank and the Banks;

(iii) all conditions precedent to the Closing set forth in Section 5(b) of the
Participation Agreements executed by the Owner Participants to which such
Letters of Credit are to be issued shall have been fulfilled (other than those
conditions requiring issuance of such Letters of Credit and delivery of opinions
with respect thereto by counsel to the Funding Bank); and

(iv) all Fees required to be paid pursuant to Section 3 on the Closing Date
shall have been received by the Administrating Bank, the Funding Bank and the
other Participating Banks, as applicable.

The parties hereto acknowledge that the Participation Agreements, the
Indentures, the Notes and the Facility Leases described in clause (ii) of this
subsection (d) were previously delivered to the Administrating Bank and that
such documents will not be required to be redelivered to the Administrating Bank
in connection with this Agreement.

SECTION 8. Adjustment of Maximum Drawing Amounts and Maximum Available Credit
Amounts

; Terms of Drawing. The Maximum Drawing Amount and Maximum Available Credit
Amount applicable to a given Letter of Credit shall be subject to modification
as specified in such Letter of Credit and drawings under each Letter of Credit
shall be subject to the other terms and conditions set forth in such Letter of
Credit. If an Owner Participant exercises its right under Paragraph 5 of the
Letter of Credit to revise Schedule 11 thereto, the Funding Bank shall notify
the Administrating Bank of such event and will provide to the Administrating
Bank a copy of such revised Schedule, and the Administrating Bank shall provide
copies of such Schedule to the Participating Banks.



SECTION 9. Obligations Absolute.

The payment obligations of the Company under this Agreement shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:



(a) any lack of validity or enforceability of any Letter of Credit, this
Agreement, any of the other Transaction Documents or any of the Financing
Documents;

(b) any amendment or waiver of or any consent to departure from all or any of
the Letters of Credit, this Agreement, any of the other Transaction Documents or
any of the Financing Documents;

(c) the existence of any claim, setoff, defense or other rights which the
Company may have at any time against any of the Owner Participants or the Owner
Trustee, the Funding Bank, the Administrating Bank, any Participating Bank, or
any other Person or entity, whether in connection with this Agreement, the other
Transaction Documents, the Financing Documents or any other documents
contemplated hereby or thereby or any unrelated transactions; provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(d) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(e) payment by the Funding Bank under any Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 10.  Representations and Warranties.

The Company represents and warrants as follows:



(a) Corporate Existence and Power. It is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Arkansas,
is duly qualified to do business as a foreign corporation in and is in good
standing under the laws of the State of Mississippi and each other state in
which the ownership of its properties or the conduct of its business makes such
qualification necessary except where the failure to be so qualified would not
have a material adverse effect on its business or financial condition or its
ability to perform its obligations under this Agreement or the Cash Collateral
Security Agreement, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

(b) Corporate Authorization. The execution, delivery and performance by it of
this Agreement and the Cash Collateral Security Agreement have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders, or any trustee or
holder of any indebtedness or other obligation of it.

(c) No Violation, etc. Neither the execution, delivery or performance by it of
this Agreement or the Cash Collateral Security Agreement, nor the consummation
by it of the transactions contemplated hereby or thereby, nor compliance by it
with the provisions hereof or thereof, conflicts or will conflict with, or
results or will result in a breach or contravention of any of the provisions of
its charter or by-laws or any Applicable Law, or any indenture, mortgage, lease
or any other agreement or instrument to which it or any of its Affiliates is a
party or by which its property or the property of any of its Affiliates is
bound. There is no provision of its charter or by-laws, or any Applicable Law,
or any such indenture, mortgage, lease or other agreement or instrument which
materially adversely affects, or in the future is likely (so far as it now can
foresee) to materially adversely affect, its ability to perform its obligations
under this Agreement or the Cash Collateral Security Agreement.

(d) Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by the Company of, or the
consummation by it of the transactions contemplated by, this Agreement or the
Cash Collateral Security Agreement, except such Governmental Actions (i) as have
been, or on or before the Closing Date will have been, duly obtained, given or
accomplished and (ii) as may be required under Applicable Law not now in effect.
No Governmental Action by any Governmental Authority, (I) under the Securities
Act, the Securities Exchange Act, the Trust Indenture Act, the Federal Power
Act, the Atomic Energy Act, the Nuclear Waste Act, the Holding Company Act,
Title 77 of the Mississippi Code of 1972, Subtitle 1 of Title 23 of the Arkansas
Code of 1987, Title 45 of the Revised Code of Louisiana of 1957, or (II)
relating to energy or nuclear matters, public utilities, the environment, or
health and safety in connection with Grand Gulf, is or will be required (a) in
connection with the participation by the Administrating Bank or any Bank in the
consummation of the transactions contemplated by this Agreement or the Cash
Collateral Security Agreement, or (b) to be obtained by the Administrating Bank
or any Bank during the Lease Term, except such Governmental Actions of the
character previously referred to in this sentence (1) as have been, or on or
before the date hereof will have been, duly obtained, given or accomplished and
(2) as may be required by Applicable Law not now in effect. None of the
Governmental Actions referred to in clause (i) of the first sentence of this
Section 10(d) or in clause (b)(1) of the second sentence of this Section 10(d)
are the subject of appeal or reconsideration or other review, and the time in
which to make an appeal or request the review or reconsideration of any such
Governmental Action has expired without any appeal or request for review or
reconsideration having been taken or made.

(e) Execution and Delivery. This Agreement and the Cash Collateral Security
Agreement have been duly executed and delivered by it, and each of this
Agreement and the Cash Collateral Security Agreement is the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, however, to the application by a court of general
principles of equity and to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' or lessors'
rights generally.

(f) Litigation. Except as disclosed in the Disclosure Documents, there is no
pending or threatened action or proceeding affecting the Company before any
court, governmental agency or arbitrator, as to which there is a reasonable
possibility of an adverse determination that could affect the validity of this
Agreement or the Cash Collateral Security Agreement, or materially and adversely
affect any of the related transactions, or as to which there is a reasonable
likelihood of an adverse determination that could materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement or the Cash Collateral Security Agreement.

(g) Material Adverse Change. The consolidated balance sheet of the Company as at
December 31, 2001, and the related consolidated statements of income, retained
earnings and changes in financial position certified by Deloitte & Touche LLP,
independent public accountants, and the most recent consolidated balance sheet
of the Company and the related consolidated statements of income and changes in
financial position which have been furnished to each Bank, present fairly the
consolidated financial position of such companies as at such dates and the
consolidated results of the operations of such companies for the periods ended
on such dates, in accordance with generally accepted accounting principles
consistently applied. Since December 31, 2001, there has been no material
adverse change in the consolidated financial condition, business, properties,
operations or prospects of the Company, except as disclosed in the Disclosure
Documents to the parties hereto prior to the execution of this Agreement.

SECTION 11.  Affirmative Covenants.

The Company agrees that during the term of this Agreement it will:



(a) Preservation of Corporate Existence, etc. (i) Without limiting the right of
the Company to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of Section 12(a) hereof,
preserve and maintain its corporate existence in the state of its incorporation
and qualify and remain qualified as a foreign corporation in each jurisdiction
in which such qualification is reasonably necessary in view of its business and
operations or the ownership of its properties and (ii) preserve, renew and keep
in full force and effect the rights, privileges and franchises necessary or
desirable in the normal conduct of its business.

(b) Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any governmental authority, the noncompliance with which would
materially and adversely affect the business or condition of it and its
Subsidiaries, taken as a whole, such compliance to include, without limitation,
paying before the same become delinquent all material taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
compliance with any of the foregoing is then being contested in good faith.

(c) Maintenance of Insurance, etc. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations or through its own program of self-insurance in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company operates and furnish to the Administrating Bank, within a reasonable
time after written request therefor, such information as to the insurance
carried as the Administrating Bank may reasonably request.

(d) Inspection Rights. At any reasonable time and from time to time as the
Administrating Bank or any Participating Bank may reasonably request, (i) permit
the Administrating Bank or such Participating Bank or any agents or
representatives thereof to visit the properties of the Company and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with any of their respective officers, and (ii)
provide reasonable access to the financial records of the Company and any of its
Subsidiaries which are generally made available to the Company's other bank
creditors; provided, however, that the Company reserves the right to restrict
access to any of its generating facilities in accordance with reasonably adopted
procedures relating to safety and security. The Administrating Bank and each
Participating Bank agree to use reasonable efforts to ensure that any
information concerning the Company or any of its Subsidiaries obtained by the
Administrating Bank or such Participating Bank pursuant to this Section which is
not contained in a report or other document filed with the SEC which is publicly
available, distributed by the Company to its security holders or otherwise
generally available to the public, will, to the extent permitted by law and
except as may be required by valid subpoena or in the normal course of the
Administrating Bank's or such Participating Bank's business operations (which
shall include such Participating Bank's sharing of its liability under the
Letters of Credit with other banks), be treated confidentially by the
Administrating Bank or such Participating Bank and will not be distributed or
otherwise made available by the Administrating Bank or such Participating Bank
to any Person, other than the Administrating Bank's or such Bank's employees,
authorized agents or representatives.

(e) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of the Company and each of its Subsidiaries in
accordance with generally accepted accounting principles.

(f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
which are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Company or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.

(g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrating Bank, with sufficient copies for each Bank, the following:

(i) within five days after an officer has knowledge about the occurrence of a
Reimbursement Default or Prepayment Event or an Event of Default or an Indenture
Event of Default, the statement of an authorized officer of the Company setting
forth details of such Reimbursement Default or Prepayment Event or Event of
Default or Indenture Event of Default and the action which the Company has taken
or proposes to take with respect thereto;

(ii) promptly after the sending or filing thereof and, with respect to Reports
on Form 10-Q in any event within 60 days after the close of each of the first
three quarters in each fiscal year, copies of all reports which the Company
sends to its Securityholders generally, and copies of all reports on Form 10-K,
Form 10-Q or Form 8K which the Company or any of its Subsidiaries files with the
SEC;

(iii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a copy of the annual report in the form
required for reporting to the SEC for such year for the Company and its
Subsidiaries, containing financial statements for such year accompanied by an
opinion of Deloitte & Touche LLP or other independent public accountants of
recognized national standing;

(iv) concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above, a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Company stating whether he
has any knowledge of the occurrence at any time prior to the date of such
certificate of any Reimbursement Default or Prepayment Event or Event of Default
or Indenture Event of Default not theretofore reported pursuant to the
provisions of clause (i) of this subsection (g) or of the occurrence at any time
prior to such date of any such Reimbursement Default or Prepayment Event or
Event of Default or Indenture Event of Default, except Reimbursement Defaults or
Prepayment Events or Events of Default or Indenture Events of Default
theretofore reported pursuant to the provisions of clause (i) of this subsection
(g) and remedied, and, if so, stating the facts with respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements which the Company
or any Subsidiary files with the SEC or any national securities exchange, as the
Administrating Bank or any Bank may from time to time reasonably request.

SECTION 12.  Negative Covenants.

The Company agrees that, during the term of this Agreement, it will not:



(a) Mergers, etc. Merge with or into or consolidate with or into any other
corporation or entity, or sell, transfer, assign or otherwise dispose of all or
substantially all of its assets, or permit any of its Subsidiaries to do any of
the foregoing, unless (i) immediately after giving effect thereto, no event
shall occur and be continuing which constitutes a Reimbursement Default or
Prepayment Event, (ii) the consolidation, merger, sale, transfer, assignment or
other disposition shall not materially and adversely affect the ability of the
Company (or its successor by merger or consolidation as contemplated by clause
(iii) of this Section 12(a)) to perform its obligations hereunder or under the
Cash Collateral Security Agreement, (iii) in the case of any merger or
consolidation to which the Company is a party, the corporation or entity formed
by such consolidation or into which the Company shall be merged shall (A) assume
the Company's obligations under this Agreement and the Cash Collateral Security
Agreement in a writing satisfactory in form and substance to the Required Banks,
and (B) provide to the Banks an opinion to the effect that the instrument of
assumption complies with the terms hereof and constitutes a valid, legally
binding and enforceable obligation of such corporation or entity.

(b) Assignment or Modification of Transaction Documents or Financing Documents.
(i) Enter into any assignment of its obligations under any of the Transaction
Documents or Financing Documents (except as contemplated herein or therein),
without first obtaining the express prior written consent of the Required Banks
thereto, (ii) cancel, terminate, supplement, modify, waive or consent to any
cancellation, termination, amendment, supplement or modification (each, a
"Modification") of any of the Transaction Documents or Financing Documents or
any provisions thereof unless it has given the Banks prior notice thereof, and
if such modification could materially and adversely affect the Required Banks'
rights and interests hereunder or the ability of the Company to perform its
obligations hereunder, the Required Banks have given their prior written consent
within 15 Business Days and (iii) except as otherwise provided herein, enter
into any Modification of this Section 12(b) without first obtaining the prior
written consent of all Participating Banks.

SECTION 13.  Reimbursement Events of Default

; Prepayment Events. The following events shall be "Reimbursement Events of
Default" hereunder unless waived by the Required Banks pursuant to Section 14
hereof.



(i) the Company shall (a) fail to pay when due any amount payable under Section
2 hereof, (b) fail to pay any amount payable under Section 3 hereof within five
(5) Business Days after the same shall become due, or (c) fail to observe or
perform any covenant or agreement contained in the Cash Collateral Security
Agreement; or

(ii) the Company shall violate any covenant contained in Section 12 hereof; or

(iii) the Company shall fail to observe or perform any covenant contained in
Section 11(g)(i) hereof; or

(iv) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (i), (ii) and
(iii) above) for 30 days after written notice thereof has been given to the
Company by the Administrating Bank or any Bank; or

(v) any representation, warranty, certification or statement made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect or
misleading in any material respect when made; or

(vi) any material provision of this Agreement or the Cash Collateral Security
Agreement shall at any time for any reason cease to be valid and binding upon
the Company, or shall be declared to be null and void, or the validity or
enforceability thereof shall be contested by the Company or any governmental
agency or authority, or the Company shall deny that it has any or further
liability or obligation under this Agreement or the Cash Collateral Security
Agreement; or

(vii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company or of a substantial part of its property or assets, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(b) the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Company, or for a substantial part of its property
or assets, or (c) the winding-up or liquidation of the Company; and such
proceeding or petition shall continue undismissed for 60 days, or an order or
decree approving or ordering any of the foregoing shall be entered; or

(viii) the Company shall (a) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (b) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (vii) above, (c) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, or for a substantial part of its property or
assets, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors, (f) become unable, admit in writing its or their inability
or fail generally to pay its debts as they become due or (g) take any action for
the purpose of effecting any of the foregoing; or

(ix) this Agreement or the Cash Collateral Security Agreement shall for any
reason cease to be, or be asserted by the Company not to be, a legal, valid and
binding obligation of the Company, enforceable in accordance with its terms; or
the security interest or Lien purported to be created by the Cash Collateral
Security Agreement shall for any reason cease to be, or be asserted by the
Company not to be, a valid, first priority perfected security interest (subject
to no Liens, except the Lien in favor of the Administrating Bank) in the
Collateral.

The following event shall be a "Prepayment Event" hereunder unless waived by the
Required Banks pursuant to Section 14 hereof: any change in Applicable Law or
any Governmental Action (including revocation or modification of any required
regulatory approval) shall occur which adversely affects, in other than
immaterial ways, the obligations or ability of the Company, the Funding Bank,
the Administrating Bank, any Participating Bank or any Participant to make any
required payment under, or otherwise to perform, or the right or ability of any
such Person to enforce its rights under, this Agreement or any of the other
Transaction Documents, unless such result can be avoided by action which is
within the control of and can be taken by a Bank or Participant within a
reasonable period of time, and which is not adverse to the interests of or
onerous to such Bank (and each Bank and Participant covenants with each other
Bank and Participant to take any such action).

If a Reimbursement Event of Default or Prepayment Event occurs and is
continuing, the Required Banks may, in their sole discretion, (1) by notice to
the Company and the Owner Participants cause the Funding Bank to terminate the
Letters of Credit of such Owner Participants as provided therein, (2) declare
all principal amounts outstanding hereunder, all interest thereon and all other
amounts payable hereunder to be due and payable within two Business Days after
demand therefor by the Required Banks to the Company, whereupon all such
principal amounts outstanding hereunder, all such interest and all such other
amounts shall become and be forthwith due and payable at such time, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company, and/or (3) exercise in respect of any or
all of the Collateral, in addition to the other rights and remedies provided for
herein and in the Cash Collateral Security Agreement or otherwise available to
the Administrating Bank or the Banks, all the rights and remedies of a secured
party on default under the Uniform Commercial Code in effect in the State of New
York and in effect in any other applicable jurisdiction; provided, however, that
in the event of the occurrence of any Reimbursement Event of Default described
in clause (vii) or clause (viii) above, all principal amounts outstanding
hereunder, all interest accrued and unpaid thereon and all other amounts payable
hereunder shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Company.

SECTION 14.  Amendments and Waivers.

Subject to the provisos of this Section 14 and to Section 23 hereof, neither
this Agreement nor any provision hereof (including, without limitation, any
Letter of Credit) may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Banks; provided, however, that no such agreement shall (i) change the Maximum
Credit Amount with respect to any Letter of Credit (other than any reduction in
such Maximum Credit Amount in accordance with the provisions of such Letter of
Credit), or extend or advance the maturity of the Letters of Credit or the dates
for the reimbursement of drawings under the Letters of Credit or the payment of
interest on such drawings, or reduce the rate of interest on any unreimbursed
drawings, (ii) change the Participation Percentage of any Participating Bank or
the fees provided for in Section 3 hereof, (iii) reduce the principal of, or
interest on, any unreimbursed drawing under any Letter of Credit, or any fees or
other amounts payable hereunder, (iv) release any Collateral (except for any
such release expressly permitted under the Cash Collateral Security Agreement)
or change any provision of the Cash Collateral Security Agreement providing for
the release of Collateral or (v) amend or modify the provisions of this Section
14, Section 4 hereof, Section 5(b) hereof, Section 6(d) hereof, Section 9
hereof, Section 12(b)(iii) hereof, Section 13 hereof, Section 17 hereof, Section
19 hereof, Section 21 hereof, Section 22 hereof or Section 23 hereof, the
proviso in Section 18 or the definition of "Required Banks", in each case
without the prior written consent of each Participating Bank and the Funding
Bank; provided further that no such agreement shall (I) change the identity of
any Participating Bank or amend, modify or otherwise affect the rights or duties
of the Funding Bank hereunder, (II) amend or modify the provisions of Sections
5(a), (b), (c), (d), (e) or (f) hereof, or (III) change the fees provided for in
Section 3(a) hereof, without the written consent of the Funding Bank or amend,
modify or otherwise affect the rights or duties of the Administrating Bank
hereunder, without the written consent of the Administrating Bank. The
Administrating Bank and each Bank shall be bound by any modification or
amendment authorized by this Section 14, and any consent by any Participating
Bank pursuant to this Section 14 shall bind any successor Participating Bank
acquiring a participation from it whether or not such successor Participating
Bank has received actual notice thereof.



SECTION 15.  Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including telex, telecopy or other facsimile transmission) and shall
be given to such party, addressed to it, at its address or telex or telecopy
number set forth below the name of such party on the signature pages hereof or
such other address or telex or telecopy number as such party may hereafter
specify for that purpose by notice to the other parties. Each such notice,
request or communication shall be effective (i) if given by telex, when such
telex is transmitted to the telex number specified below and the appropriate
answerback is received, (ii) if given by mail upon receipt but not later than 10
days after such communication is deposited in the mails with first-class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered at the address for notices described above.



SECTION 16.  No Waiver, Remedies.

No failure on the part of the Administrating Bank or any Bank to exercise, and
no delay in exercising, any power or right hereunder for any period of time
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies herein provided to the
Administrating Bank and the Banks are cumulative and not exclusive of any other
rights or remedies which the Administrating Bank or any Bank may otherwise have.
No waiver of any provision of this Agreement nor consent to any departure by the
Company therefrom shall in any event be effective unless the same shall be
authorized as provided in Section 14 above, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.



SECTION 17.  Right of Setoff.

(a) If a Reimbursement Event of Default or Prepayment Event shall have occurred
and be continuing, each Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Company against any of and all the obligations of the
Company now and hereafter existing under this Agreement, irrespective of whether
or not such Bank shall have made any demand under this Agreement and although
such obligations may be unmatured. If the Funding Bank shall assert any setoff
in accordance with the provisions of Section 5(d) hereof to be applied in
reduction of the obligations of the Company pursuant to Section 2 hereof and a
Participating Bank shall have fulfilled its obligations to the Funding Bank
hereunder, then such Participating Bank shall be entitled to share in such
application in proportion to its Participation Percentage. Each Bank agrees
promptly to notify the Company after any such setoff and application made by
such Bank, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Bank may have.



(b) Each Participating Bank agrees that if it shall, through the exercise of a
right of banker's lien, setoff or counterclaim against the Company, including,
but not limited to, a secured claim under Section 506 of Title 11 of the United
States Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Participating Bank under any applicable
bankruptcy, insolvency or other similar law or otherwise, obtain payment
(voluntary or involuntary) in respect of amounts paid by it pursuant to Section
5(a) as a result of which the unreimbursed portion of Section 5(a) payments made
by it shall be proportionately less (determined in accordance with each
Participating Bank's Participation Percentage) than the unreimbursed portion of
Section 5(a) payments made by any other Participating Bank, it shall be deemed
to have simultaneously purchased from such other Participating Bank a
participation in the unreimbursed portion of Section 5(a) payments made by such
other Participating Bank, so that the aggregate unreimbursed portion of Section
5(a) payments made by it and participations in the unreimbursed portion of
Section 5(a) payments made by each other Participating Bank and held by it shall
be in the same proportion (determined in accordance with each Participating
Bank's Participation Percentage) to the aggregate unreimbursed portion of
Section 5(a) payments made by all Participating Banks as the principal amount of
the unreimbursed portion of Section 5(a) payments made by it prior to such
exercise of banker's lien, setoff or counterclaim was to the unreimbursed
portion of all Section 5(a) payments made by all Participating Banks prior to
such exercise of banker's lien, setoff or counterclaim; provided, however, that
if any such purchase or purchases or adjustments shall be made pursuant to this
Section 17(b) and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Company expressly consents to the foregoing arrangements and
agrees that any Participating Bank holding a participation in an unreimbursed
portion of Section 5(a) payments deemed to have been so purchased may exercise
any and all rights of banker's lien, setoff or counterclaim with respect to any
and all moneys owing by it to such Participating Bank as fully as if such
Participating Bank held an unreimbursed portion of Section 5(a) payments in the
amount of such participation.

SECTION 18.  Continuing Obligation.

Except with respect to Sections 20, 21 and 22, the obligations of the Company
under this Agreement shall continue until the later of (i) the Termination Date
of the last outstanding Letter of Credit or (ii) the date upon which all amounts
due and owing to the Administrating Bank and the Banks hereunder shall have been
paid in full and shall (a) be binding upon the Company and its successors and
assigns and (b) inure to the benefit of and be enforceable by the Banks and
their successors, transferees and assigns; provided, however, that the Company
may not assign all or any part of this Agreement without the prior written
consent of the Funding Bank and the Participating Banks.



SECTION 19.  Extension of Letters of Credit.

At least 120 days but not more than 365 days before the Stated Expiration Date
of a Letter of Credit, the Company may request the Banks, by giving written
notice of such request to the Administrating Bank, to extend the Stated
Expiration Date of such Letter of Credit, specifying the terms and conditions,
including fees, to be applicable to such extension. The Administrating Bank
shall promptly notify the Funding Bank and each Participating Bank of such
request, and no later than 60 days from the date on which the Administrating
Bank shall have received notice from the Company pursuant to the preceding
sentence, the Administrating Bank shall notify the Company of the consent or
nonconsent of the Banks to such extension request, and if the Administrating
Bank shall give no such notice to the Company, the Banks shall be deemed not to
have consented to such extension request. No extension shall be effective
without the consent of the Funding Bank and each of the Banks. The Banks'
consent shall be conditional upon the preparation, execution and delivery of
legal documentation in form and substance satisfactory to the Banks and their
counsel incorporating substantially the terms and conditions contained in the
extension request as the same may be modified by agreement among the Company and
the Banks.



SECTION 20.  Limited Liability of the Banks.

As between the Company, on the one hand, and the Banks and the Administrating
Bank, on the other hand, the Company assumes all risks of the acts or omissions
of the Owner Participants with respect to their use of the Letters of Credit.
None of the Administrating Bank, the Banks or any of their officers or directors
shall be liable or responsible for: (a) the use which may be made of the Letters
of Credit or for any acts or omissions of the Owner Participants in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
Funding Bank against presentation of documents which do not comply with the
terms of the appropriate Letter of Credit, including failure of any documents to
bear any reference or adequate reference to the appropriate Letter of Credit; or
(d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except only that the Company and the Participating
Banks shall have a claim against the Funding Bank, and the Funding Bank shall be
liable to the Company and the Participating Banks to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Company or the Participating Banks, as the case may be, which the Company or the
Participating Banks, as the case may be, prove were caused by (i) the Funding
Bank's willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms thereof or (ii) the
Funding Bank's willful failure to pay under a Letter of Credit after the
presentation to it by the appropriate Owner Participant of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Funding Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary. Nothing in this Section 20 is intended to limit the
Company's reimbursement obligation contained in Section 2 hereof or any
Participating Bank's reimbursement obligation contained in Section 5(a) hereof.



SECTION 21.  Costs, Expenses and Taxes.

The Company agrees to pay not later than 30 days after demand therefor, whether
or not the transactions contemplated herein are consummated, all reasonable
costs and expenses of the Administrating Bank in connection with the
preparation, execution, delivery, syndication, filing and administration of this
Agreement and any other documents which may be delivered in connection with this
Agreement, including, without limitation, the reasonable fees and out-of-pocket
expenses of special counsel for the Administrating Bank and the Funding Bank
with respect thereto and with respect to advising the Administrating Bank and
the Funding Bank as to their rights and responsibilities under this Agreement
and to pay all reasonable counsel fees and expenses that may be incurred by the
Administrating Bank and each of the Banks in connection with any Reimbursement
Event of Default or Prepayment Event or any waiver or amendment of, or the
enforcement of, this Agreement and such other documents which may be delivered
in connection with this Agreement. In addition, the Company agrees to pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and such other documents and agrees to hold the Administrating Bank and the
Banks harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees;
provided that the Administrating Bank and the Banks agree promptly to notify the
Company of any such taxes and fees which are incurred by such Bank. Without
prejudice to the survival of any other obligation of the Company hereunder, the
obligations of the Company contained in this Section 21 shall survive the
payment in full of amounts payable by the Company under Section 2 hereof and the
termination of the Letters of Credit and this Agreement.



SECTION 22.  Indemnification.

The Company hereby agrees to indemnify and hold harmless the Administrating Bank
and each Bank from and against any and all claims, damages, losses, liabilities,
costs or expenses whatsoever which the Administrating Bank or such Bank may
reasonably incur (or which may be claimed against the Administrating Bank or
such Bank by any Person or entity whatsoever) (a) by reason of any inaccuracy in
any material respect, or untrue statement or alleged untrue statement of any
material fact contained or incorporated by reference in any offering document
distributed by or on behalf of the Company in connection with obtaining
purchasers of the Undivided Interest in Unit 1, or in any supplement or
amendment to either thereof, or the omission or alleged omission to state
therein a material fact necessary to make such statements, in the light of the
circumstances under which they are or were made, not misleading; (b) by reason
of or in connection with the execution, delivery and performance of this
Agreement, the other Transaction Documents and the Financing Documents; or (c)
by reason of or in connection with the execution and delivery or transfer of, or
payment or failure to make lawful payment under, any Letter of Credit; provided
that the Company shall not be required to indemnify the Administrating Bank or
any Participating Bank for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by the willful misconduct
or gross negligence of the Funding Bank in determining whether a draft or
certificate presented under a Letter of Credit complied with the terms of such
Letter of Credit or the Funding Bank's willful failure to make lawful payment
under a Letter of Credit after the presentation to it by the appropriate Owner
Participant of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. Nothing in this Section 22 is intended to
limit the Company's reimbursement obligation contained in Section 2 hereof or
any Participating Bank's reimbursement obligation contained in Section 5(a)
hereof. Without prejudice to the survival of any other obligation of the Company
hereunder, the indemnities and obligations of the Company contained in this
Section 22 shall survive the payment in full of amounts payable by the Company
under Section 2 hereof and the termination of the Letters of Credit and this
Agreement or the substitution of any of the Banks pursuant to Sections 4(g) or
(h) hereof.



SECTION 23.  Sales of Participations

; Assignments. (a) Without the consent of the Funding Bank, the Administrating
Bank, the Company or any other Participating Bank, each Participating Bank may
grant participations in its participation in the Letters of Credit (each Person
to which a participation is granted being called a "Participant") and in such
event such Participating Bank will, in its own name and as agent for any such
Participant, enforce all rights and interests of any Participant under this
Agreement, and accept all performances required of the Company under this
Agreement; provided, however, that such Participating Bank shall remain entitled
to exercise any right, remedy and power hereunder (other than, if agreed between
the Participating Bank and the Participant, with respect to (i) the Maximum
Credit Amounts or the effective Participation Percentage of such Participant,
(ii) the maturity of the Letters of Credit or the dates for the reimbursement of
drawings under the Letters of Credit or the payment of interest thereon, (iii)
the rate of interest on unreimbursed drawings, or (iv) the fees to be paid
hereunder), and shall remain fully obligated to the Funding Bank as provided
herein. Any such Participant will be a "Participating Bank" for purposes of
Section 4 hereof. If, at the time of a grant of a participation pursuant to this
Section 23(a), such grant would result in a claim for compensation pursuant to
Section 4(b), 4(c) or 4(d) hereof materially greater than that to which the
Participating Bank granting such participation is entitled, such grant shall be
subject to the consent of the Company.



(b) With the prior written consent of the Administrating Bank, the Funding Bank
and the Company (which consent in the case of the Administrating Bank and the
Company shall not be unreasonably withheld), any Participating Bank may cause
all or a portion of its obligations hereunder to be assumed by a financial
institution, and notwithstanding the provisions of Section 14 hereof, upon the
execution and delivery to the Administrating Bank (together with a processing
and recordation fee of $3,500) of an assignment and acceptance agreement (which
shall be satisfactory in form and substance to the Administrating Bank and the
Funding Bank) executed by the Administrating Bank, the Funding Bank, such
transferring Participating Bank and such financial institution, such financial
institution shall become a "Participating Bank" for purposes of this Agreement
and shall be entitled to the rights, privileges and obligations of a
Participating Bank hereunder and such transferring Participating Bank shall be
released from its obligations with respect to the portion of its participation
so assumed; provided, that (i) the obligations so transferred and assumed shall
not be less than $5,000,000 and (ii) the prior written consent of the Company
shall not be required for a transfer of all or a portion of a Participating
Bank's obligations hereunder to another Participating Bank or an affiliate of a
Participating Bank.

(c) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank (and any attempted assignment or transfer by the Company without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

SECTION 24.  Administrating Bank.

(a) In order to expedite the various transactions contemplated by this
Agreement, Union Bank of California, N.A. is hereby appointed to act as
Administrating Bank on behalf of the Participating Banks. Each of the
Participating Banks hereby authorizes and directs the Administrating Bank to
take such action on behalf of such Participating Bank under the terms and
provisions of this Agreement and to exercise such powers hereunder as are
specifically delegated to or required of the Administrating Bank by the terms
and provisions hereof, together with such powers as are reasonably incidental
thereto. The Administrating Bank is hereby expressly authorized on behalf of the
Participating Banks, without hereby limiting any implied authority, (i) to
receive on behalf of each of the Participating Banks any payment of fees due to
the Participating Banks hereunder and all other amounts accrued hereunder paid
to the Administrating Bank for the accounts of the Participating Banks, and
promptly to distribute to each Participating Bank its proper share of all
payments so received; (ii) to give notice within a reasonable time on behalf of
each of the Participating Banks to the Company of any Reimbursement Event of
Default or Prepayment Event specified in this Agreement of which the
Administrating Bank has actual knowledge acquired in connection with its
capacity as Administrating Bank hereunder; and (iii) to distribute to the
Funding Bank and each Participating Bank copies of all notices, agreements and
other material as provided for in this Agreement as received by the
Administrating Bank.



(b) Neither the Administrating Bank nor any of its directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them hereunder except for its or his own gross negligence or willful
misconduct, nor be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith nor be
required to ascertain or to make any inquiry concerning the performance or
observance by the Company of any of the terms, conditions, covenants or
agreements of this Agreement. The Administrating Bank shall not be responsible
to the Participating Banks for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement, the Letters of Credit or any
other instrument to which reference is made herein. The Administrating Bank
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Banks, and, except
as otherwise specifically provided herein, such instructions and any action
taken or failure to act pursuant thereto shall be binding on all the
Participating Banks. The Administrating Bank shall, in the absence of knowledge
to the contrary, be entitled to rely on any paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Administrating Bank nor any of its directors, officers,
employees or agents shall have any responsibility to the Company or the Funding
Bank on account of the failure or delay in performance or breach by any
Participating Bank or the Funding Bank of any of its obligations hereunder or to
any Participating Bank on account of the failure of or delay in performance or
breach by any other Participating Bank, the Funding Bank or the Company of any
of their respective obligations hereunder or in connection herewith. The
Administrating Bank may execute any and all duties hereunder by or through
agents or employees and shall be entitled to advice of legal counsel selected by
it with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel.

(c) With respect to the Participation Percentage of it hereunder, the
Administrating Bank, in its individual capacity and not as the Administrating
Bank, shall have the same rights and powers hereunder and under any other
agreement executed in connection herewith as any other Participating Bank and
may exercise the same as though it were not the Administrating Bank, and the
Administrating Bank and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company, any Subsidiary or
any other affiliate thereof as if it were not the Administrating Bank.

(d) Each Participating Bank agrees (i) to reimburse the Administrating Bank in
the amount of such Participating Bank's pro rata share (determined in accordance
with such Participating Bank's Participation Percentage) of any expenses
incurred for the benefit of the Participating Banks by the Administrating Bank,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Participating Banks, not reimbursed by the
Company and (ii) to indemnify and hold harmless the Administrating Bank and any
of its directors, officers, employees or agents, on demand, in the amount of its
pro rata share (determined as aforesaid), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrating Bank or against any of its directors, officers, employees or
agents in any way relating to or arising out of this Agreement or any action
taken or omitted by it or any of them under this Agreement, to the extent not
reimbursed by the Company, provided that no Participating Bank shall be liable
to the Administrating Bank for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrating Bank or any of its directors, officers, employees or agents.

(e) Each Participating Bank acknowledges that it has, independently and without
reliance upon the Administrating Bank or any other Participating Bank and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Participating
Bank also acknowledges that it will, independently and without reliance upon the
Administrating Bank or any other Participating Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document famished hereunder.

SECTION 25.  Termination by the Company.

The Company may, upon 30 days written notice to the Administrating Bank,
terminate this Agreement; provided, however, that any such proposed termination
shall not be effective until (i) all Owner Participants have delivered their
Letters of Credit to the Funding Bank for cancellation together with a duly
executed request for cancellation in the form of Exhibit 7 to Exhibit A hereto,
and (ii) the Company has paid all fees, expenses and interest accrued hereunder.



SECTION 26.  Severability.

Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



SECTION 27.  Governing Law

; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial. (a) This
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.



(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrating Agent,
the Funding Bank or any other Bank may otherwise have to bring any action or
proceeding relating to this Agreement against the Company or its properties in
the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15 hereto. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 28.  Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
pose.



SECTION 29.  Counterparts.

This Agreement may be signed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective when it shall have been executed by all
parties hereto and when the Administrating Bank shall have received copies
hereof which, when taken together, bear signatures of all parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement, any
certificate, document (other than any Letter of Credit) or legal opinion
contemplated or required by the terms of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.



IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed and
delivered by their respective officers thereunto duly authorized as of the date
first above written.



SYSTEM ENERGY RESOURCES, INC.

 

By /s/ Steven C. McNeal
Name: Steven C. McNeal
Title: Vice President and Treasurer

 

Address for Notice:

System Energy Resources, Inc.
Box 61000
New Orleans, LA 70161
Attention: Treasurer
Telecopy: (504) 576-4455

 

PARTICIPATING BANKS

 

$198,061,427.93/100.0%                                                                              
UNION BANK OF CALIFORNIA, N.A.,
                                                                                                                       
as Administrating Bank, as Funding Bank and as a
                                                                                                                       
Participating Bank

 

 

By /s/ David M. Musicant
Name: David M. Musicant
Title: Senior Vice President

 

Address for Notice:

Union Bank of California, N.A.
Energy Capital Services
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Telecopy: (213) 236-4096
Attn.: Chad Canfield

Address for Payments:

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754
ABA # 122-000-496
Acct. # 070-196431
Attn: Commercial Loan Operations
Ref: Systems Energy Resources, Inc.